Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2016

The Court of Appeals hereby passes the following order:

A17A0304. MARGIE MCRAE v. JOHN GORE.

      Appellant has filed a Motion to Dismiss the filing of her Notice of Appeal as
it allegedly is premature given that a transcript has not been prepared in this case and
that the trial court has allegedly not ruled on issues below. Thus, it is hereby
ORDERED that this case is REMANDED to the Superior Court of Telfair County.

                                        Court of Appeals of the State of Georgia
                                                                             10/21/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.